Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-12-00844-CV

                                         IN RE Peter BARTON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 2, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 20, 2012, Relator Peter Barton filed a petition for writ of mandamus and

motion for emergency stay. This court has determined that relator is not entitled to the relief

sought. Therefore, the petition and motion for emergency stay are DENIED. TEX. R. APP. P.

52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-308, styled Peter Barton v. Ana Lisa Garza, pending in the 229th
Judicial District Court, Duval County, Texas, the Dick Alcala presiding.